Case: 16-15368   Date Filed: 05/22/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-15368
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 7:15-cv-01301-JHH-JHE



JANICE SUE TAYLOR,

                                                           Petitioner-Appellant,

                                  versus

A. WASHINGTON ADDUCI,

                                                         Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                              (May 22, 2017)



Before HULL, WILSON and BLACK, Circuit Judges.

PER CURIAM:
              Case: 16-15368     Date Filed: 05/22/2017    Page: 2 of 3


      Janice Taylor, a federal prisoner proceeding pro se, appeals the district

court’s dismissal of her 28 U.S.C. § 2241 habeas corpus petition. The district

court determined that she did not meet the requirements of the 28 U.S.C. § 2255(e)

saving clause, and that she previously filed a § 2255 motion in 2012. On appeal,

Taylor argues that she can bring a habeas challenge under § 2241 because she

challenges the illegality of her detention. As to the merits, Taylor argues the trial

court: (1) abused its discretion in denying a continuance shortly after she retained

replacement counsel, forcing her to represent herself; (2) violated her Sixth

Amendment right to cross-examine a witness when it denied her request to

subpoena the author of an IRS assessment; (3) violated her rights under the Double

Jeopardy Clause at sentencing by imposing additional punishment for a lesser

included offense; and (4) abused its discretion by imposing restitution that was not

authorized by statute.

       Typically, collateral attacks on the validity of a federal conviction or

sentence must be brought under 28 U.S.C. § 2255. Sawyer v. Holder, 326 F.3d

1363, 1365 (11th Cir. 2003). “[C]hallenges to the execution of a sentence, rather

than the validity of the sentence itself, are properly brought under § 2241.”

Antonelli v. Warden, U.S.P. Atlanta, 542 F.3d 1348, 1352 (11th Cir. 2008). The

saving clause of § 2255 permits a federal prisoner to file a habeas petition pursuant

to § 2241 if the petitioner establishes that the remedy provided for under § 2255 is


                                           2
               Case: 16-15368     Date Filed: 05/22/2017    Page: 3 of 3


inadequate or ineffective to test the legality of her detention. 28 U.S.C. § 2255(e);

see also McCarthan v. Dir. of Goodwill Indus.-Suncoast, Inc., 851 F.3d 1076, 1081

(11th Cir. 2017) (en banc).

      “To determine whether a prisoner satisfies the saving clause, we ask only

whether the motion to vacate is an adequate procedure to test the prisoner’s claim.”

McCarthan, 851 F.3d at 1086. We determine “whether the prisoner would have

been permitted to bring that claim in a motion to vacate.” Id. at 1086-87. “In other

words, a prisoner has a meaningful opportunity to test his claim whenever section

2255 can provide him a remedy.” Id. at 1087.

      In this case, the district court did not err in concluding that Taylor failed to

satisfy the saving clause, and thus that it did not have jurisdiction to hear the merits

of Taylor’s claims under § 2241. Taylor had an opportunity to bring all four issues

listed above in her earlier § 2255 motion, and thus her “remedy by motion was not

inadequate or ineffective to test the legality of [her] detention.” 28 U.S.C.

§ 2255(e). Thus, we affirm the dismissal of Taylor’s petition for a writ of habeas

corpus.

      AFFIRMED.




                                           3